Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 1 of 12 PagelD 663

UNITED STATES OVSTRICT courr
MIDDLE PisTRICT OF Florida

TACKRGNVILLE, Divison

CASE Nes 315 19-cVv-00G44- BID- MCR

RoBERT ACZCTT,
Pla a
V. os = *
-_ ° =
bepewdant, oe =
2S

PLAWNTHEF'S MéTlony IN OPPOSITION TO DEFENDANTS REVISED

 

AND UNTIMELY MOTION FOR SUMMARY TUDEMENT

GOS. You . Plaust's EF Rebewt ABBOTT, iw the

Above styled civil Action And Offers declaparion tn

opposition te dependants Revised and untimely mefion FoR

Sumomney jodgments En suppoal, the Movant Ave ks Fhe

Fe ilo wing pacts.
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 2 of 12 PagelD 664

Motion FOR SUMMARY JUN emEenT SHOVLD BE STRICKEN EAom RECORD

1. In its oadea ef JOS of Jeptrbet , pear the

Covat advised” Dependant did not cARRy it burden te d&monstadte

Plait ¢F Failed to paopéaly exhaust his Administaative Remedies, “

Additiowally, the Covat pointed oUt" Coaizon jswelodes
wo ANAl{sis in Ssuppoet of its conclusoay asseAticn: QAM,
CoRizon sets peath pages of law (some of which is inapplicable
heRE) and thew implictity suggests Plastipf pails to meet the

Minimal plénd ing standaad.” |

Me Covat EXERCISE PRERDBGAHVE to oadee

Corizon to demonstante with documentation that Alaisti pF

 

See: Document 42 Filed 4/0/20. Pages @ and 4.
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 3 of 12 PagelD 665

did yot exhaust his Administeative eemed ies. %

The Covet emphasized Coxizen owly had twenty
days From the date of ord to Re Spondy The Expiration oF
the time oder FoR tts Eling was Scphember 30% 2920, Withoet
adequate Excuse OR leave oF the Gouart, o ppas i ag Counse!
wiited stil February if ,a0a to File Second Motion Fer
Summady Dodgment with accompanying dacuments. In otheR
words | Corizon's Filing was Aboot wo CAlendaa days untimely .

The Covat Possess com plete discretion to disasfous the

uti me ly Filing o¢ Second Metion pox Summary Tudgmenst
and A<Com PAN Ying documents, Ther fore , the Movant paays

this Honcenblé Qovat that said docoments Ge steickeN Fkom fhe

REcoad, Rud that Courk wot considek such documents iv

Av ling on Motion,

 

w /
Vocoment 3a Filed offiolre Page Hy
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 4 of 12 PagelD 666

a. Suc cine tly stated, where degeadant piled twe motions
Fok summary judgment, op posing Covnseé| side step ped the Viet
of A single memonAndom with & LENgH of 20 pages .StRi King
Second motion and ACCOMPANYING decuments -would seave justice

and pppeopaiftte SAnctie# por 3.0) violation, ©

3. In its oORdER op the 72 day of Och ober , ¥278

te Covat encouraged praties te discuss the possisiiity of
settlement And not, FY the Court if theia Eppetts user succtss pul.”
Opposing counsel could have Aanauged the use of A tekphowic, meeting
Poa settlement discvssions. Plait pF would be Reasonable in aesojutian

og cAsé if RERSONAblY compensated, Coaizon has gas\ed +o Co ileus

the Couat’s suggestion faa Aboot 130 CAlendaa days. Based upon infor métion
avd BRE beliep, the Plawtti ce Contends that Metjion por

Summeray Tudgment dogs Not Comply with evil Proceduck Rules

 

3,

See Geacatly , Walboan v. City of Naples, — 3B. 2d.~,
. x.
docs US. DIST. Lexis 31905(N.D. Fla 2205), agpiamed ty @ 199 Fed Pep
S533 CUE Cia. Ala, Octoben 12, doob).

% Sox Document 4) Filed s0/7{ 20. 4
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 5 of 12 PagelD 667

To File a "301 (EY ceatipicate which indicatcd that
Opposing Counsel Attempted to Resalve the dispof& pefoat
ilies pea summary judgment, This AppEARS to LE a valid

basiy to SHR eK | deny Motion, See genERAlly State ¥, Guinn,

AGoOZ3 WLS, Dist LEXIS 4533 (Mad. Fa. aed).

In eegand to ageidavit OF Ashley Stokes. Said
apfidavit is haadly incontroventible Evidence plaintipf railed
¥o pile NECESSARY Appeal to Secaetaays Office in A timely

fashion on oR About October iL, dors pew 43> 109.007l).

Plaistiff gave mail opficea At Uniow Coanectional
TusfitutionN his Appeal to the Seceehray s Office on oR abort Ocho ben
IL, 201. Tt may be the Appeal was ™ inadveatently “ lost of
intentionally destavyed bY Lous lwel mail ogficed. The Covuat
may bE avoake Yhat prisen ofpicens Ihave bEEN Kryoon
h block appenls to Secataay’s ofPick Fer sei SEAVING

puanoses. Tt is possible that appenl Was misgiled in the

Secataay's e¢Fick. Humest mistakes aan happen when officials

s
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 6 of 12 PagelD 668

QECE ive thousands of Appedl« monthly. The peaint Fe rp led Co pies
og appeal and A description of pacts in Aswoan Affidavit,
Ad mistaative Codé 33-40 3- O1a (2) REquikés Khar «4 log be-

Made op each appenl | gRigVANce Aud Retained for sevenal

PEARS, Viaintip ps Bequest por copy °F mail log fA AppAopai ate

date has beew ignored foA YERRS. ne Coat has po wet under

Rule 54 (F) to “issue any just oadek. The Covat could onde R

mail offiE® At Union Coaacctional Jwsti tution Te puanish
panties A copy oF Ay pages pot the week of Octobed 16, 2015.
Plamtige supPeRed WARAsSMENT M1 Union fod yeas. Oppiceas
fook legal documents paom him , placed him in soli tay
Confinement And ped him emply tAAYS on occASions. Lp there Is

A RET ConceaN About the legiHmacy of Exhaustion of Adminvistemtive
Remedies this covld Gewcervably become a question fa A eivil
jury. A Rational brie® OF pact covld find foe the Nov~moving

paety
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 7 of 12 PagelD 669

PLAINTIFE 15 UNABLE TO INCLUDE Memorandum OF LAW

Paisonen sent Moagan ano Meagan og Jacksonville,
Floaida his entiae aecoads Sp CASE with A REGuET FoA
Representation on A comti NSENCY, basis. Fiam declined
RepaesevtatioN but has aétained All his documents por Sevenal
Mouths.

Qué te the Cevid - 14 Epidemic, access to the law

LibaAky is REStajcted to only PRISONERS with a Count -oadered

dendline.

Conversely , WawtiFF Canwyo¢ Locate cases cited by
begewdant in the parison Law Libanay, And thus CAnnet Fully
respond fo Ad veRs RAY's Motion foe Summary Tudgment. Movant
ASKS this Covat to Relic on the description of the pacts

awd Law cited in pRevious Filings.
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 8 of 12 PagelD 670

CLARIFICATION of CERTAIN MEdiAL TSSUES

AS ay -initial matter Yeitiepg would say the Dependant
paovides this Covat iNAccurAte poamation aboot A Matenial
Fact AK issue. The RECOAA 18 Clear physician ow sift only
paovided ace bandage and sling, wet A cast on baokedl waist,

See page 2 ef Motion,

Doctoa Steel's onder sheet aeplects Request FoR
anadiac eleawANte FoR SURGERY oN Octobe 1,a065.
The candidlegists ProvidiE cyadunc Clearance Reg lects
A date of JanvAap 30,201, Fea unknown REASONS, Co&izon
delayed suageny for another (approimath)30 days even though

Sife doctor vnged immediate SUPGERY, A CoMM6EN ConSEQuENCE
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 9 of 12 PagelD 671

OF Such delays allowed +tne Shortening op thr ligaments, The
DRIginAl Wnyveay was ExAceabated by A seveERe Shortening of

he RAdiAI collATERA) ligament by the vaWecessmaY delay

oF NECESSARY SURGERY 1 5

Fuathea more, X-aays revedled “ complex unstable
pactuaes of the pAoXimal andivs with teak of the AAdiA\

collatezal ligament,” b

Doctor Daniel Cheeky was the Régional Medical Diaector
in change. As A licensed physician, Cheray ws pully Conversaut
with the COMMON GeNSEQUENCES OF delays in Adequate facatment
Fea injuay. In pact, the Srapf OF CeaizoN Knew of oa AEASOWAbly

should have Known, of A subtyntal aisk of serious hnam and pailed

 

s, See: OpenAtive Report L.D. page 260 dated 3-1-Ib

L. Srey Pag Tio, 244,
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 10 of 12 PagelD 672

+o Respond Rehiowably, The unecssAty delay Shows delibeaate

indipfeagnce .” Decton Steel indicated the long delay could

adversely appect Recovery of Maist mobility aud, in Af probability

wou Id REQuIRE Future medical SER UICES,

The Levaanished tecth is CGoaizon is A less than Ste ilae
propit- davEN corpoRAtion that is considered the pariah oF

the health caae insdusteoy.

Plaintiff is uot Advease te a paetaial settlement,
Opposing Counse| MAy ARRANGE A tele phonic settlement
CONFERERCE fo aveid the nconveniawRE And EXPENSE of +e Avel,
Apter 30 Jays Plast EF will motion thé Covat to set this

Gase pfok RAL aud fippernt Counsel fot him.

/d
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 11 of 12 PagelD 673

Based upon the FORESVING. Facts the plain tpp

PRAY this Honoenble Court to issue oader

denying Motion fea Summany Sudgment aud set a faial

date. jf Nectssnay,
I have aend the FoREgoing motion. I ceatigy

Unden. the penal ty Of peRyoey that All stntements are

Fave And codgect if sefilement is ofpencd by Coaizon, F
will consi dea it prialy.

Executed ant Mayo Coaaectional Institution Aawex

on the 24 day OF Mirach » LOrT,

Robart Abo I4s5bY

Maye Connectienal tausti ty ti Anntx
B14 YS. Highway aT burst
Myo, Flonidh- 320bb

\\
Case 3:19-cv-00642-BJD-MCR Document 47 Filed 03/08/21 Page 12 of 12 PagelD 674

CEATIFICATE OF SERVICE

 

a HEREBY Certipy tnat on the 4 day of

Aiwwch 2081. LZ omailed # photo copy of the FORE Going

document via U.S. Fiast Class simi) to:

The Toomey Law Fiam Lee
The Old Robb And STucky Bur lding
lug Henday Street Sur'te dod

Font Myers, Floridy 33901

ly: Robeat Abtatt ——

1a
